Citation Nr: 1811852	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for keratoconus of the right eye.

3.  Entitlement to an initial rating in excess of 10 percent for scarring, status-post caesarean section, hysterectomy, and ventral hernia surgery.

4.  Entitlement to a rating in excess of 30 percent for hysterectomy due to uterus leiomyoma (uterine fibroids).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Son


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to December 2005.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a May 2017 rating decision, during the course of the current appeal, the RO granted the Veteran's service connection claim for sleep apnea.  The decision represented a full and final determination of the appeal.  

The Veteran testified before the undersigned in August 2017.  A hearing transcript is of record.

The issue of an increased rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not service-connected for a left eye condition.

2.  The Veteran's vision in her right eye has not been characterized by vision of 20/200 or worse.

3.  At an August 7, 2017, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated on the record that a withdrawal of her claims for increased ratings for scarring and uterine fibroids is requested.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for keratoconus of the right eye have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.79, Diagnostic Code 6035-6066 (2017).

2.  The criteria for withdrawal of the claim for an initial rating in excess of 10 percent for scarring, status-post caesarean section, hysterectomy, and ventral hernia surgery, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim for a rating in excess of 30 percent for hysterectomy due to uterus leiomyoma (uterine fibroids), have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at an August 7, 2017, Board hearing, the Veteran stated on the record that she wished to withdraw her claims for increased ratings for scarring and uterine fibroids and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those 2 issues.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records as well as VA examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran filed an increased rating claim for her right eye keratoconus in August 2011.  She currently receives a 10 percent rating for her right eye disability under 38 C.F.R. § 4.79, Diagnostic Code (DC) 6035-6066.  Diagnostic Code 6035, which refers to keratoconus, mandates evaluation based on the impairment of visual acuity.  Central visual acuity is evaluated based on corrected distant vision.  38 C.F.R. § 4.76(b) (2017).  

In this instance, the Veteran is only service-connected for a right eye disability.  Therefore, the Board must evaluate her right eye in the context of a left eye that is considered to be 20/40.  38 C.F.R. § 4.75(c).  As a result, DC 6066, which is utilized when vision in one eye is 10/200 or better, is the appropriate diagnostic code.  

Under DC 6066, the Veteran is entitled to a rating in excess of 10 percent if she can demonstrate that the vision in her service-connected right eye is at least as bad as 20/200.  38 C.F.R. § 4.79, DC 6066.  After consideration of the evidence, the Board finds that a rating in excess of 10 percent is not warranted.

Throughout the appeal period, the Veteran did not demonstrate impairment of right eye vision acuity that approached 20/200.  VA treatment records establish that in July 2011, she exhibited right eye acuity of 20/60 with head tilting.  During a February 2012 VA examination, her corrected distance in the right eye was 20/50.  Her visual acuity in the right eye was 20/70 in November 2013, 20/50 in January 2014, and 20/40 in May 2014.  Her corrected vision was 20/50 in her right eye during an August 2014 VA examination.  In March 2017, she exhibited vision of 20/70 in the right eye during a VA examination.  Throughout the appeal period, the Veteran has not shown anatomical loss, light perception only, extremely poor vision, or blindness of other eye.  Therefore, as the Veteran's vision was not 20/200 or worse, she is not entitled to a rating in excess of 10 percent.

In considering the appropriate disability rating for the Veteran's disability, the Board has considered the Veteran's statements that her disability is worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disabilities are evaluated.

In this instance, the Board has carefully considered all of the Veteran's statements in the claims files, including the statements that she made during her hearing before the undersigned.  The Board specifically recognizes the Veteran's statement that she should be entitled to a 60 percent rating because she must wear hard contacts.  However, she has not explained why the usage of hard contacts would entitle her to higher rating or why the Board is using improper rating criteria.  


ORDER

A rating in excess of 10 percent for keratoconus of the right eye is denied.

The issue of entitlement to an initial rating in excess of 10 percent for scarring, status-post caesarean section, hysterectomy, and ventral hernia surgery, is dismissed without prejudice.

The issue of entitlement to a rating in excess of 30 percent for hysterectomy due to uterus leiomyoma (uterine fibroids), is dismissed without prejudice.


REMAND

The Veteran has filed an increased rating claim for her service-connected degenerative disc disease of the lumbar spine.  During her August 2017 Board hearing, she reported that her lumbar spine disability had worsened in severity.  Specifically, she stated that she suffers from severe pain, muscle spasms, and random flare-ups.  Additionally, she informed the Board that her previously scheduled spine examination, which would have been conducted in early 2017, was cancelled by VA without reason.  Thus, the Board finds that the claim must be remanded in order to afford the Veteran a VA examination which assesses the current severity of her lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Hampton, VA since May 2017, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination for her lumbar spine disability to determine its current severity.  The complete file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a complete examination of the Veteran, and include a detailed description of the lumbar spine disability, to include range of motion, existence of ankylosis, and a thorough evaluation of any associated neurological symptoms such as radiculopathy.  If applicable, the severity of any neurological symptoms should be fully addressed.

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


